Citation Nr: 0304066	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for panic disorder.

2.  Whether clear and unmistakable error (CUE) exists in the 
August 1974 rating decision that denied service connection 
for a nervous disorder.  


REPRESENTATION

Appellant represented by:	William A. L'Esperance, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating action 
of the RO which granted service connection and assigned a 100 
percent disability evaluation for panic disorder, effective 
from August 18, 1995.  The veteran disagreed with the 
effective date of the award and perfected an appeal to the 
Board.  In a September 1999 decision, the Board denied 
entitlement to an earlier effective date for panic disorder.  
The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2001 
Order, the Court vacated the September 1999 Board decision 
and remanded the matter for additional proceedings.  

In September 2001, the Board remanded the case to the RO for 
further development.  

REMAND

In the September 2001 remand, the Board noted that the 
veteran's arguments before the Court were focused on a claim 
of CUE in the August 1974 rating action which denied service 
connection; however, the RO had not adjudicated that 
question.  As the issue of CUE would be inextricably 
intertwined with the issue of an earlier effective date for 
the grant of service connection for panic disorder, the RO 
was directed to contact the veteran and his representative 
and ask them to state the basis of the CUE claim with 
specificity and then adjudicate the issue of CUE.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

The RO contacted the veteran and his representative in 
October 2001 and the representative responded in November 
2001.  In a November 2002 rating decision, the RO denied the 
veteran's claim of CUE in the August 1974 rating action.  
Notice of the determination was mailed the same date.  

In a statement received at the RO in January 2003, the 
veteran's representative argued that the 1974 rating decision 
"contains clear error" and noted that some explanation was 
required "as to what would be required to state a valid CUE 
claim."  The Board construes that statement as a notice of 
disagreement to the November 2002 determination that the 
August 1974 rating action did not contain error.  38 C.F.R. § 
20.201 (2002).  To date, however, a statement of the case 
with respect to that issue has yet to be issued.  While the 
veteran has not submitted a timely substantive appeal, the 
Board is obligated to remand this case under the decision in 
Manlincon v. West, 12 Vet. App. 238 (1999).  As noted 
previously, the CUE issue is inextricably intertwined with 
the already-perfected appeal of the claim for the earlier 
effective date.  As such, action on the effective date claim 
will be held in abeyance at this time. 

In light of the foregoing, the case is REMANDED to the RO for 
the following action:  

The RO should furnish to the veteran and 
his representative a statement of the 
case and provide them with an opportunity 
to submit a substantive appeal on the 
issue of whether CUE exists in the August 
1974 rating decision that denied service 
connection for a nervous disorder.  The 
veteran and his representative are hereby 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be perfected 
within 60 days of the issuance of the 
statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




